UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6623


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TERRY ALAN NISEWARNER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Arenda Wright Allen, District
Judge. (2:99-cr-00080-AWA-1)


Submitted:   July 19, 2012                 Decided:   July 26, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry Alan Nisewarner, Appellant Pro Se.     Laura Pellatiro
Tayman,   Assistant  United States Attorney,  Newport  News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Terry   Alan     Nisewarner   appeals   the   district      court’s

order denying relief on his motion seeking a reduction in his

sentence pursuant to 18 U.S.C. § 3582(c)(2) (2006).                    We have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                  United

States v. Nisewarner, No. 2:99-cr-00080-AWA-1 (E.D. Va. Mar. 12,

2012).     We dispense with oral argument because the facts and

legal    contentions   are    adequately    presented     in   the    materials

before   the   court   and    argument    would   not   aid    the   decisional

process.



                                                                       AFFIRMED




                                      2